Citation Nr: 1606555	
Decision Date: 02/22/16    Archive Date: 03/01/16

DOCKET NO.  14-24 646A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) VISN 20 Northwest Network Payment Center in Portland, Oregon


THE ISSUE

Entitlement to the payment or reimbursement of the cost of unauthorized medical treatment and services rendered by Rastislav Kucinsky, M.D., for the Veteran on July 29, 2013.


ATTORNEY FOR THE BOARD

K. L. Wallin, Counsel



INTRODUCTION

The Veteran served on active duty from August 1972 to March 1976.

The matter comes before the Board of Veterans' Appeal (Board) on appeal from an administrative decision of the VA VISN 20 Northwest Network Payment Center in Portland, Oregon.


FINDINGS OF FACT

1.  A Preliminary Fee Remittance was sent to Rastislav Kucinsky, M.D., in December 2013 requesting inpatient medical records from Sky Lakes Medical Center within 30 days.  

2.  The claimant did not submit a request in writing for additional time to submit the records within the 30-day period. 

3.  Records from Sky Lakes Medical Center were received in April 2014 more than 30 days after the request for additional information.  


CONCLUSION OF LAW

Entitlement to payment or reimbursement of the cost of unauthorized medical treatment and services rendered by Rastislav Kucinsky, M.D., for the Veteran on July 29, 2013, is denied as a matter of law.  38 U.S.C.A. §§ 1725, 1728 (West 2014); 38 C.F.R. §§ 17.120, 17.121, 17.1000-1008 (2015).




REASONS AND BASES FOR FINDINGS AND CONCLUSION

As a preliminary matter the Board notes that the provisions of 38 U.S.C.A. §§ 5103, 5103A (West 2014) and 38 C.F.R. § 3.159 (2015) concerning VA's duties to notify and assist claimants are not applicable to this claim because the claim in this case is governed by the provisions of Chapter 17 of Title 38 of the United States Code. See Barger v. Principi, 16 Vet. App. 132, 138 (2002) and Lueras v. Principi, 18 Vet. App. 435 (2004).

Generally, in order to be entitled to payment or reimbursement of private medical expenses not previously authorized, a claimant must satisfy the conditions outlined by 38 U.S.C.A. § 1728  or 38 U.S.C.A. § 1725 and the implementing regulations. 

As relevant here, a reimbursement claim under 38 U.S.C.A. § 1725 must be filed within 90 days of the latest of the following: 1) the date that the Veteran was discharged from the facility that furnished the emergency treatment; 2) the date of death, but only if the death occurred during transportation to a facility for emergency treatment or if the death occurred during the stay in the facility that included the provision of the emergency treatment; or 3) the date the Veteran finally exhausted, without success, action to obtain payment or reimbursement for the treatment from a third party.  See 38 C.F.R. § 17.1004 (2015).

If after reviewing a claim the decision maker determines that additional information is needed to make a determination regarding the claim, such official will contact the claimant in writing and request additional information.  The additional information must be submitted to the decision maker within 30 days of receipt of the request or the claim will be treated as abandoned, except that if the claimant within the 30-day period requests in writing additional time, the time period for submission of the information may be extended as reasonably necessary for the requested information to be obtained.  38 C.F.R. § 17.1004(e).

In the instant case, VA received the claim seeking payment or reimbursement from Rastislav Kucinsky, M.D., for services rendered on July 29, 2013, for the Veteran in October 2013.  VA sent a Preliminary Fee Remittance to Dr. Kucinsky in December 2013 and requested inpatient medical records from Sky Lakes Medical Center to be submitted within 30 days.  Records from Sky Lakes Medical Center were received in April 2014.  

On the notice of disagreement, the claimant argues that his bill was timely filed as it was submitted within 90 days after the Veteran was discharged from the facility that furnished the treatment.  The Board does not disagree; however, VA requested additional information in December 2013, i.e. inpatient medical records from Sky Lakes Medical Center.  The record does not show, nor does the claimant allege, that a request in writing was made for additional time for submission of the records.  The records from Sky Lakes were received more than 30 days after receipt of the request.

The claim cannot be granted unless all the requirements provided under 38 C.F.R. §§ 17.1001-1008, including the filing requirements under 38 C.F.R. § 17.1004, are met.  Simply stated, the claimant did not meet the threshold 30-day filing requirement for additional information and, for that reason, the claim must be denied.  

Where the law and not the evidence is dispositive, the claim should be denied or the appeal to the Board terminated because of the absence of legal merit or the lack of entitlement under the law.  See Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).  For 

these reasons, this claim is without legal merit.


ORDER

The claim of entitlement to the payment or reimbursement of the cost of unauthorized medical treatment and services rendered by Rastislav Kucinsky, M.D., for the Veteran on July 29, 2013, is denied.


______________________________________________
MILO H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


